Case 8:19-cv-00448-VMC-CPT Document 80 Filed 05/08/20 Page 1 of 2 PageID 551




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

   IN RE: CIVIL CASES ASSIGNED TO
   JUDGE VIRGINIA M. HERNANDEZ-
   COVINGTON SCHEDULED FOR        Case No. 8:19-cv-448-T-33CPT
   MEDIATION ON OR BEFORE
   JUNE 30, 2020
   _____________________________/

                                     ORDER

         In any civil action in which mediation has been ordered

   and is scheduled to take place on or before June 30, 2020, a

   participant can satisfy the party attendance requirement of

   Local Rule 9.05(c) by participating by video conference in

   the mediation.      Participation by telephone will not satisfy

   the personal attendance requirement unless, in the discretion

   of the mediator, participation by video is infeasible due to

   circumstances beyond the control of the parties and their

   counsel.   Parties who have already requested, and received,

   Court approval to appear telephonically at mediation may

   still do so, although the Court would urge these parties to

   make arrangements to appear by video conference. Any party

   who   wishes   to   appear   by   video   must   notify   the   mediator

   reasonably in advance of the mediation to enable the mediator

   to prepare satisfactorily.




                                       1
Case 8:19-cv-00448-VMC-CPT Document 80 Filed 05/08/20 Page 2 of 2 PageID 552




         DONE and ORDERED in Chambers in Tampa, Florida, this 8th

   day of May, 2020.




                                     2
